             Case 3:17-cv-30031-MGM Document 112 Filed 12/20/19 Page 1 of 6




                  UNITED STATES DISTRICT COURT
                   DISTRICT OF MASSACHUSETTS
____________________________________________

JANETTE HERNANDEX PAGAN, PPA,
FTH, a minor                                                     CA. 3:17-CV-30031-MGM

            Plaintiffs

v.

CITY OF HOLYOKE, A MUNICIPAL
CORPORATION, Officer THOMAS J. LEAHY,
Officer JAMES DUNN and Officer JABET LOPEZ,


         Defendants
____________________________________________


       PLAINTIFF’S MOTION TO ENFORCE SETTLEMENT AGREEMENT, IMPOSE
       SANCTIONS AND AWARD ATTORNEY’S FEES AGAINT CITY OF HOLYOKE


            FACTS:


            FTH filed an action under Section 1983 for the unreasonable use of force. On February

     8, 2014 FTH came in contact with Edgar Zayas (“Zayas”) a young despondent male—high on

     PCP– who threatened to kill himself while holding a loaded gun. When FTH saw him he begged

     not to hurt himself. FTH, courageously followed Zayas to the Holyoke bridge urging him to

     stop until Zayas fired the gun in the air and into moving traffic as FTHx and Mr. Rivera followed

     him. When Zayas fired the gun FTH hid next to bridge and ran into a nearby factory complex

     and was followed by police, thinking he could be involved. Rivera, was briefly detained and told

     the HPD Zayas was the shooter. When Officer Leahy came in contact with FTH, FTH was


                                                     1
          Case 3:17-cv-30031-MGM Document 112 Filed 12/20/19 Page 2 of 6



unarmed- -Leahy drew his gun and pointed it at him 10 yards – and Dunn quickly assisted him. 1

FTH testified being kicked from behind, hitting the ground-losing consciousness – waking up

inside a cruiser and asking how he got there. Dunn quickly re-holstered his gun (noticed FTH

had no weapons), ran towards FTH and tackled him (he claims) causing him the land prone on

the ground.2 Dunn testified he punched FTH repeatedly (3-4x) in the head with closed fists as

hard as he could. While on the ground a third Officer, Jabet Lopez arrived and assisted..

         Leahy admitted that while FTH laid prone on the ground he struck him with closed fists

on his legs and side to handcuff him. Leahy observed Lopez strike FTH with a police baton in

the legs while prone on the ground – and said he didn’t know if FTH was hit on the head with the

baton. Lopez who weighed approx. 260lbs struck FTH with the retractable 14” baton. Lopez was

aware of prohibited strike zones and claimed he struck FTH in the kidney/rib area intentionally

while FTH was prone more than twice.

Timeline of the Settlement

         Plaintiffs hereby move for enforcement of their settlement agreement. This case was

reported settled by counsel of the City of Holyoke via email to the Clerk of the United States

Federal District Court by email on October 15, 2019 (e.g. an email was sent by Attorney Charles

Emma to Timothy Bartlett).           On October 15, 2019 Timothy J. Bartlett, Deputy Clerk of the

United States Federal District Court entered a Settlement Order of Dismissal ordering the action

dismissed without prejudice to the right of any party, upon good cause to reopen the action

within thirty (30) days if the settlement is not consummated. Ex. 1. On October 16, 2019

Plaintiffs’ counsel received via email a Settlement and General Release. Ex. 2. Plaintiff also

received a Stipulation of Dismissal with Prejudice. On October 23, 2019 Plaintiffs’ signed a

1
 Zayas was arrested prosecuted and plead out to gun charges.
2
 Dunn admitted being disciplined in the past resulting in a multi-day suspension after shooting inside of a car
occupied by individuals but that it was accidental. The police considered the discharge to be “imprudent.”

                                                          2
         Case 3:17-cv-30031-MGM Document 112 Filed 12/20/19 Page 3 of 6



General Release and returned same to Attorney Charles Emma. The General Release provided

that in consideration of the payment of $XX,XXXX Janette Hernandez and Felix Torres

Hernandez would remise, release and forever discharge THE CITY OF HOLYOKE and Officers

Thomas J. Leahy, James Dunn, and Jabet Lopez from all debts, demands and actions arising out

of an incident that occurred on February 8, 2014 in the City of Holyoke. Ex. 3 (to be filed under

seal pending court motion). Plaintiff emailed the release to Attorney Emma on October 28,

2019. Ex. 4. Plaintiff’s counsel understood that the City of Holyoke would pay within a

reasonable period of time (e.g. thirty to forty days of receipt of the General Release). On

December 4, 2019 Plaintiffs’ counsel received an email from Attorney Emma in connection

regarding the status of the payment of the settlement. In it, Attorney Emma notified Plaintiffs’

counsel: 1) he had been advised by the Holyoke Law Department that a supplemental budget was

to be voted on by December 17th and, he anticipated that the money will then be allocated to pay

for the settlement.” Ex. 5. On December 18th Plaintiffs’ counsel was notified by Attorney Emma

that the settlement appropriation was not funded or approved by the Holyoke City Counsel.


        The settlement release specifically referenced the action in the United States Federal

District Court, Civil Action No. 3:17-cv-30031-MGM.3 The General Release further provided

that “Should any party to this action believe a breach has occurred , such party may petition a

court of competent jurisdiction for relief in the form of enforcement and/or any applicable

damages.” Id. at 3 an d 4. 4




3
 Plaintiffs’ agreed to indemnify and hold harmless the Defendants including the City of Holyoke
4
 It also provided that the agreement shall be interpreted, enforced and governed by the laws of the Commonwealth
of Massachusetts.

                                                       3
          Case 3:17-cv-30031-MGM Document 112 Filed 12/20/19 Page 4 of 6



         Discussion


         “Settlements in civil actions in federal district courts may be subject to later judicial

enforcement.” Parness JA, et al, Enforcing Settlements in Federal Civil Actions. Indiana Law

Rev. Vol 36:33, (2003). Any enforcement requires its own basis for jurisdiction. Kokkonen v.

Guardian Life Insurance Co. of America, 511 U.S. 375, 378 (1994). Jurisdiction can arise under

two different heads of ancillary jurisdiction in the absence of an “independent basis for federal

jurisdiction.” Id. at 382. One head allows enforcement where the settlement is “in varying

respects and degrees, factually, interdependent” with a claim that had been presented for

adjudication. Id. at 379. The other permits enforcement when necessary for the district court “to

function successfully, that is, to manage it proceedings, vindicate its authority, and effectuate its

decrees.” Id. at 380. 5


         As noted the 30 day order used in this case provides “a mechanism for the trial courts to

bring cases to closure while retaining jurisdiction to enforce a settlement for a period of time

after the closure is announced.” Pratt v. Philbrook, 109 F.3d 18, 21 n. 5 (1st Cir. 1997)

(discussing Kokkonen v. Guardian Life Ins. Co. of Am. 511 U.S. 375, 381-382 (1994)). This

court should have jurisdiction to adjudicate the motions to enforce the settlement, which

Plaintiffs’ filed. “Where, as here, the underlying action is brought pursuant to a federal statute,

whether there is an enforceable settlement is a question of federal, rather than state, law.” Quint

v. A.E. Staley Manufacturing Co., 246 F3d 11, 14 (1st Cir. 2001). Settlement agreements

provided a preferred means to resolve disputes in lieu of costly and time consuming litigation.

Fidelity and Guaranty Insurance Co. v. Star Equipment Corp. 541 F.3d 1, 5 (1st Cir. 2008).


5
 The term “ancillary jurisdiction” as used in Kokkonen recognizes that at times other terms are used such as
pendent, supplemental, residual, essential and inherent jurisdiction – including jurisdiction of necessity. See, e.g.
Parness at 33 * 4.

                                                           4
           Case 3:17-cv-30031-MGM Document 112 Filed 12/20/19 Page 5 of 6



Settlement agreements enjoy great favor with the courts “ Id. A “trial court may summarily

enforce an agreement, provided that there is no genuinely disputed question of material fact

regarding the existence or terms of that agreement.” Here, the parties had an agreement on all

material terms. The order of dismissal encapsulates that spirit if the settlement was not

consummated. Plaintiffs’ had a good faith belief that they would receive settlement proceeds

within 30 to 40 days of receipt of the General Release. Furthermore, the City of Holyoke is in

violation of the settlement agreement that Plaintiffs’ executed in reliance of the payment

representations. Specific performance is the appropriate remedy here. The court should order

immediate payment because it is not reasonable for the City of Holyoke to delay payment

without further explanation. See Green v. City of Detroit, Case No. 09-cv-11589 (E.D. Mich.

July 22, 2011, (Zatfkoff, J) (ordering payment of $50,000 within 10 days after four-month

delay).6


                                                               Plaintiff, by his attorneys


                                                               /s Hector E. Pineiro

                                                               Hector E. Pineiro BBO#555315
                                                               Law Office of Hector E. Pineiro PC
                                                               807 Main Street
                                                               Worcester, MA 01610
                                                               508.770.0600




6
  Furthermore, the Court should also order the City of Holyoke (not their lawyers, counsel for Defendant officers or
the officers) to pay over $1,000 in fees under the circumstances here and the cost of attending any court hearings).
Attorney’s fees may be awarded as a sanction for dilatory conduct. See 28 U.S.C. § 1927. Furthermore, because
this action was originally brought under 42 U.S.C. § 1983, attorney’s fees should be awarded because plaintiff’s will
be prevailing parties as a result of this court’s order of specific performance. See Prison Legal News v.
Schawarzenegger, 608 F.3d 446, 451 (9th Cir. 2010); Doe v. Hogan, 421 F. Supp. 2d 1051, 1057 (S.D. Ohio 2006)

                                                         5
        Case 3:17-cv-30031-MGM Document 112 Filed 12/20/19 Page 6 of 6



                                                     -and-
                                                     /s/ Jeanne A Liddy
                                                     __________________
                                                     Jeanne A Liddy
                                                     BBO#646478
                                                     Law Offices of Jeanne A Liddy
                                                     1380 Main St #404
                                                     Springfield, MA 01103
                                                     413.781.7096

                                                     370 Main St#1050
                                                     Worcester MA 01608
                                                     508.752.6733

DATED: December 20, 2019
                    CERTIFICATE OF LOCAL RULE 7.1 CONFERENCE

       I, Hector E. Pineiro, certify that I have conferred with counsel for the parties, and counsel
have agreed to assent to the within motion.

                                                     /s/ Hector E. Pineiro
                                                     Hector E. Pineiro

                                  CERTIFICATE OF SERVICE
        I, Hector Pineiro, certify that the within motion, filed this 20th day of December 2019, via
the Court’s electronic filing system, has thereby been served on all registered participants, and
there are no unregistered participants.
                                              /s Hector Pineiro
                                              Hector Pineiro




                                                 6
